DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/22 has been entered.  Claims 1 and 4-15 are pending, wherein claims 11-15 remain withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: guiding means in claim 6 (structure disclosed in claim 6 requires a cylindrical sleeve).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a casting mold" in line 9.  Note that “a casting mold” is already required in line 2, thus making it unclear as to whether the casting mold in line 9 is referring to the same casting mold in line 2, or a different cast mold.  For examination purposes, the limitation in line 9 will be treated as --the casting mold-- so as to refer to the casting mold of line 2.
Claim 1 recites the limitation "a single gas-tight housing" in line 10.  Note that “a gas-tight housing” is already required in line 8, thus making it unclear as to whether the single gas tight housing in line 10 is referring to the same gas tight housing in line 8, or a different gas tight housing.  For examination purposes, the limitation in line 10 will be treated as --the gas tight housing, wherein the gas tight housing is a single housing-- so as to refer to the gas tight housing of line 8, which is a single housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 6,044,893, previously cited) in view of Cook (US 5,860,468, previously cited).
Regarding claim 1, Taniguchi teaches an apparatus for producing a casting formed from an amorphous or partially amorphous metal (abstract, apparatus for producing a formed article of amorphous alloy), which comprises a casting mold (fig 1, casting mold 10) having at least one filling opening (fig 1, sprue 21) for introducing a casting material forming the casting and a device for melting the casting material (fig 1, melting vessel 30 including coils 36), the melting device having at least one melting region which is provided to melt the casting material (fig 1, raw material accommodating hole 33 of raw material accommodating part 32), whereas both a casting plunger (fig 1, piston 34) and the casting material (fig 1, material A) are arranged on the same side of a mold cavity in a gas-tight housing (fig 1, both the casting plunger (piston 34) and the casting material (material A) are disposed directly below the sprue 21 of the lower mold 20 and its cavities 12a,12b, within the vacuum chamber 1), characterized in that the casting plunger, a casting mold, and the melting device are arranged within a single gas-tight housing (fig 1, note mold 10, piston 34, and melting vessel 30 and coils 36 are all arranged within the single vacuum chamber 1, col 8 lines 20-30).
Taniguchi is quiet to forming at least one electric arc with two electrodes being arranged at a distance from one another, between which electrodes the at least one electric arc can be formed, whereas one of the at least two electrodes is at least partially formed by the casting material.
	Cook teaches a vacuum die casting system where the pouring device can take a variety of forms (col 4 lines 34-40), including a tilting crucible 32 with induction coil (col 4 lines 34-45, fig 1), a crucible with a pour hole and a lift plunger (fig 5, col 4 lines 45-53), a crucible and an arc melting system 50 (fig 6, col 4 lines 52-62), or a ladle mechanism (fig 7, col 4 lines 62-65).
	As Taniguchi recognizes that as the heat source 36 (fig 1, col 8 lines 1-20), any arbitrary means besides induction heating may be adopted (col 8 lines 1-20), it would have been obvious to one of ordinary skill in the art to use an arc melting system, thereby including an electrode and the metal to be melted as the second electrode, as Cook teaches that arc melting, induction heating, ladling, can alternatively be used (col 4 lines 34-65).  Note that the substitution of one known element for another would yield predictable results to one of ordinary skill in the art.  MPEP 2143 (I)(B).
	Note that in the combination, both a casting plunger and one of the two electrodes are arranged on the same side of a mold cavity in the gas-tight housing, as Taniguchi discloses the piston (34) and the casting material (material A) in figure 1 as being on the same side of the mold cavities (12a,12b), where the casting material is one of the two electrodes (arc melting).  As Taniguchi discloses the plunger (piston 34, fig 1), mold (mold 10, fig 1) and the melting vessel (30, including induction coils 36) are in the vacuum chamber (col 8 lines 20-30, fig 1), and that in the combination the melting is performed by an electrode and the casting material (Cook, fig 6), the combination further suggests that all of the casting plunger, casting mold, and the at least two electrodes are arranged within the single gas-tight housing.

	Regarding claim 4, the combination teaches the at least one melting region is integrated into the casting mold (note combination, where in Taniguchi, the melting region (fig 1-2, see raw material A in raw material accommodating hole 33 of raw material accommodating part 32) is moved upward and integrated with the die, fig 1-2).

	Regarding claim 5, the combination teaches the at least one melting region comprises a recess (note combination, where in Taniguchi, fig 1-2, raw material accommodating hole 33 of raw material accommodating part 32) for receiving the casting material which is arranged at least partially around the at least one filling opening (fig 1-2, see raw material A in raw material accommodating hole 33 being arranged around sprue 21).

Regarding claim 6, the combination teaches that the at least one melting region is delimited by an end face of said casting plunger (Taniguchi, fig 1, see piston 34), which is provided for pressing melted casting material into a mold cavity of the casting mold (functional limitation, fig 1, col 8 lines 1-20), and an inner wall of a guiding means in which said casting plunger is mounted in a guided manner (fig 1, see material A within raw material accommodating part 32 and delimited by piston 34), the guiding means comprising a cylindrical sleeve (fig 1, raw material accommodating part 32).

	Regarding claim 9, the combination teaches the temperature of the casting mold is changeable (functional limitation, note Taniguchi discloses that the casting mold is a forced cooling casting mold (col 2 lines 10-25), thus being capable of the temperature being changed).

Regarding claim 10, Taniguchi teaches the apparatus comprises a suction device (fig 1, vacuum pump 3).
Regarding the limitations of venting and/or sucking melted casting material into the mold, the venting being activatable upon introduction of the casting material into the casting mold, note that said limitations are functional limitations.  See MPEP 2114(I) and (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Cook teaches identical structure as claimed by applicant, such as including an evacuating means 27 as shown in figure 1, and that the evacuating means is on the other side of the die cavity than the shot sleeve 26, thus being capable of venting/sucking melted casting material into the mold, and capable of being activatable upon introduction of the material into the mold.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi as modified by Cook as applied to claim 1 above, and further in view of Hodler (US 2,839,800, previously cited).
Regarding claim 7, see rejection of claim 6 above for the teachings of Taniguchi and Cook.
Claim 7 further requires that the casting plunger being mounted in a guided manner against a direction of action of a restoring force of a restoring means.  Taniguchi teaches the molten metal transferring member 34 is slidably disposed in the raw material accommodating part 32 (fig 1, col 8 lines 1-20). However, Taniguchi is quiet to comprising a spring (112(f), see spec p.4 lines 5-14, restoring means may include a spring).
Hodler teaches a die casting machine where the injection cylinder may include a spring 25 (fig 1-2, col 3 lines 55-70).  The spring is compressed to such an extent so as to balance said force exactly when the part 24 is in the position shown in fig 1 (col 1 lines 1-11).  Once the die-cavity has been filled, the pressure in the control cylinder 10 rises, whilst at the same time the spring is compressed until it balances the static pressure (col 4 lines 10-25).  While the spring is compressed, it absorbs an amount of work produced by the difference between the static thrust and the injection thrust (col 4 lines 10-40).  In order to produce the return stroke of the piston 16, the position of the valve is reversed, liquid in cylinder 10 flows into pipe 14, liquid under pressure supplied by pipe 21 enters cylinder 20, and as soon as the valve 12 is opened, expansion of the spring 25 returns it to the position shown in fig.1 (col 4 lines 25-40).
It would have been obvious to one of ordinary skill in the art, to modify the molten metal transferring member and plunger of Taniguchi so as to include a spring, in order to damp harmful brake energies (col 2 lines 17-20, col 3 lines 5-30).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi as modified by Cook as applied to claim 1 above, and further in view of Hodler and Fujino (US 4,842,038, previously cited).
Regarding claim 8, refer to the rejection of claims 6-7 above for the teachings of Taniguchi, Cook, and Hodler.  Claim 8 further requires the at least one melting region is provided for receiving the guiding means and has an annular groove.
	Fujino et al teaches an injection method of a die casting machine (abstract).  Fujino et al discloses a melting region (fig 5, see opening in plate where billet 48 is located) receiving a guiding means (fig 5, sleeve 45 received within the opening of plate where the billet 48 is melted).  Note that the region of the plate where the sleeve is located is an annular groove within the plate (fig 5). 
	It would have been obvious to one of ordinary skill in the art to modify Taniguchi to include the plate shown in figure 5 of Fujino et al, including an annular groove receiving the sleeve, in order to provide additional support to the sleeve during melting of the raw material within the sleeve.

Response to Arguments
Applicant's arguments filed 4/24/22 have been fully considered but they are not persuasive.
Independent claim 1 was amended to further include that the casting plunger, a casting mold and the at least two electrodes are arranged within a single gas-tight housing.
Applicant argues that Hanayama does not disclose that the casting plunger, the electric arc melting device and the casting mold are arranged in a single gas-tight housing, as Hanayama discloses a gas-tight housing for each process step from melting to mold filling.
Hanayama is no longer cited in the rejections above.
Applicant argues that Cook discloses only the casting plunger and the arc melting device are arranged within a gas tight housing, whereas the casting mold is fluidically connected to the housing and arranged next to it.  Applicant argues that Taniguchi does not describe than an electric arc melting device may be used, only the use of an induction heating device or a resistance heating device.  Applicant argues that Hodler disclose the use of an open mold in ambient air and does not disclose at all how the material is molten.  Applicant argues that Fujino does not disclose that the casting plunger and the electrode are arranged on the same side of a casting cavity nor that the casting plunger and a mold cavity are arranged within a gas tight housing.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant more specifically argues the references under 35 USC 103.  Applicant notes that only Hanayama and Taniguchi disclose casting apparatuses which are suitable for shaping amorphous metals.  Applicant argues that any other invention deals with casting apparatuses which are not at all suitable for casting amorphous alloys, either because amorphous metal alloys are in molten state too viscous to flow as fluidically based material or because the melting step takes place in ambient air and not in vacuum or inert gas.
Applicant argues that Cook could not motivate the skilled person to come to the subject matter of claim 1, as there is no hint of arranging all relevant components within the gas-tight housing, and that Cook teaches away from the subject matter because cook teaches the casting mold is arranged outside the housing.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Note that the rejection is based on a combination of Taniguchi and Cook, and not Cook alone.  Taniguchi discloses the mold, the piston, and the melting device all within a vacuum chamber 1 (fig 1).
Furthermore, Cook does not teach away from the claimed invention.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123(II).
Regarding Taniguchi, applicant argues that Taniguchi teaches away from the subject matter because Taniguchi teaches that a melting device is based on induction or resistant heating.  Applicant argues that no hint can be found in Taniguchi that an electric arc melting device may be advantageous.  Applicant argues that Taniguchi did not recognize that overheating the alloy to be cast may result in good casting quality.
Taniguchi does not teach away from the claimed subject matter.  Although Taniguchi’s invention is shown with an induction heating source, Taniguchi further recognizes that as the heat source, any arbitrary means, such as resistance heating, may be adopted (col 8 lines 1-20).  Thus, Taniguchi is not only limited to induction heating and resistance heating, but also other arbitrary heating means.  Again, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123(II).
Applicant argues that starting from Taniguchi, the skilled person would not have combined the teachings of Taniguchi and Cook, as Cook is not directed to fabricating a high quality oxidation free amorphous cast piece.  Secondly, applicant argues that Taniguchi and Cook are not compatible, as Cook requires a stream-like flowing molten metal 22 flowing from a melting crucible into a shot sleeve.  Applicant argues that using the electric arc melting device of Cook, an amorphous metal alloy may be heated above its melting temperature but would not flow from the crucible due to its high viscosity.  Finally, applicant argues that Cook teaches molten metal flows by gravitation force into a shot sleeve which horizontally inject molten metal into a mold cavity, whereas Taniguchi teaches that molten metal is injected vertically into the mold cavity.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).
	As Taniguchi suggests that any arbitrary heating source other than induction heating can be used (col 8 lines 1-20) and that Cook teaches that arc melting or induction heating can alternatively be used (col 4 lines 34-65), one skilled in the art would have found the use of arc melting as an obvious alternative for melting the alloy of Taniguchi.  Although applicant argues that the amorphous alloy would be too viscous to flow from the melting crucible to a shot sleeve, note that the melting device of Taniguchi is the shot sleeve (fig 1).  The combination of Taniguchi and Cook would suggest to one skilled in the art to melt the alloy, using arc melting, within the cylindrical vessel 32 of Taniguchi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735